ROBERT L. BROWN, Justice, dissenting. Today’s majority opinion defies belief in that it fails to recognize what was obvious to everyone at the trial of this matter and that is that by denying the Commission’s motion to dismiss, which clearly raised the issue of sovereign immunity, the circuit judge ruled against the motion to dismiss based on sovereign immunity. Why is this so obvious? Well, because the circuit judge said he had considered the issues 110raised, which included sovereign immunity, and allowed the trial to continue. We have held time and time again that sovereign immunity is jurisdictional immunity from suit, and where the pleadings show that the action is one against the State, the circuit court acquires no jurisdiction. See Ark. Tech University v. Link, 841 Ark. 495, 17 S.W.3d 809.(2000); Grine v. Board of Trustees, 388 Ark. 791, 2 S.W.3d 54 (1999). By denying the Commission’s motion to dismiss, the circuit court effectively determined that the Commission was “not entitled to immunity from suit, as the right of immunity from suit is effectively lost if a case is permitted to go to trial.” Helena-West Helena School Dist. v. Monday, 361 Ark. 82, 84, 204 S.W.3d 514, 516 (2005); see also Ozarks Unlimited Resources Coop., Inc. v. Daniels, 333 Ark. 214, 969 S.W.2d 169 (1998); Nucor Holding Corp. v. Rinkines, 326 Ark. 217, 931 S.W.2d 426 (1996); Robinson v. Beaumont, 291 Ark. 477, 725 S.W.2d 839 (1987). In my judgment, it is the obligation of this court to facilitate trials through our procedures, not impede them. By requiring additional magic words from the circuit judge, which would amount to surplusage in light of the judge’s clear decision, and by discounting his actions, this court has endorsed a trap for the unwary in the practice of law. As recognized by many in the legal profession, our court more than once has created a Serbonian Bog of formalistic procedures and traps. See, e.g., Leon Holmes, Pitfalls of the Appellate Practice: Avoiding the Serbonian Bog, 35 Ark. Law. 10 (Sum.2000). Today’s decision is no exception. Justice Baker states the case well in her dissent, and I join it. Procedures for the practice of law need not be so arcane and rigid but must employ a reasonable and practical standard. Today’s decision does not do that. For these reasons, I dissent. HANNAH, C.J., and BAKER, J., join this dissent.